            Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,                       )
                                                )
                         Plaintiff,             )
                                                )
          v.                                    )                   CIVIL ACTION NO. 20-1112
                                                )
STAR MANAGEMENT CORP.; MONSERRATE               )
ELDERLY LIMITED PARTNERSHIP, S.E.;              )
SUNRISE ELDERLY LIMITED PARTNERSHIP, S.E.; )
MOROVIS HOUSING ASSOCIATES LIMITED              )
PARTNERSHIP, S.E.; ISABELA ELDERLY LIMITED )
PARTNERSHIP, S.E.; PATILLAS ELDERLY LIMITED )
PARTNERSHIP, S.E.; and FLORIDA ELDERLY          )
LIMITED PARTNERSHIP, S.E.,                      )
                                                )
                         Defendants.            )
________________________________________________)

                    COMPLAINT AND DEMAND FOR BENCH TRIAL

       The United States of America alleges as follows:

                                 NATURE OF THE ACTION

       1. The United States brings this action to enforce the Fair Housing Act, as amended

(“FHA”), 42 U.S.C. §§ 3601-3619; the FHA’s implementing regulations, 24 C.F.R. §§ 100.200-

205; Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12181-

12189; and the ADA Standards for Accessible Design, see 28 C.F.R. Pt. 36 Appendices A & D

(“ADA Standards”). As set forth below, the United States alleges that Defendants—the owners,

developers, and builders of numerous residential apartment complexes—have discriminated

against persons with disabilities by failing to design and construct covered multifamily dwellings

and associated places of public accommodation to be accessible to persons with disabilities.




                                                1
             Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 2 of 22




                                 JURISDICTION AND VENUE

       2. This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1345, 42

U.S.C. § 3614(a) and 42 U.S.C. § 12188(b)(1)(B).

       3. Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part of

the events or omissions giving rise to the claims alleged in this action occurred in this District.

                                    SUBJECT PROPERTIES

       4. Defendants have participated in the design, construction, or design and construction of

one or more of the following properties (collectively, the “Subject Properties”):

       5. Monserrate Elderly is a senior apartment complex located at PR 2 Km. 164.0 –

Lavarderos Ward, Hormiguerso, PR 00660. It is a five-level building with 31 single-story units,

all of which are serviced by elevator. It has a rental office, a manager’s office, a common

meeting/multipurpose room with kitchen, laundry facilities, a mail center, a dumpster facility, an

outdoor seating area, and common bathrooms for residents and prospective renters. The property

was built for first occupancy in 2003 and was built with Low-Income Housing Tax Credits.

       6. Sunrise Elderly is a senior apartment complex located at Avenida Los Mirtos #198

URB., Hyde Park, San Juan, PR 00927. Sunrise Elderly is an eight-level building with 42

single-story units, all of which are serviced by elevators. It has a rental office, a manager’s

office, a common meeting/multipurpose room with kitchen, a social service office, laundry

facilities, common bathrooms for residents and prospective renters, a mail center, and a dumpster

facility. The property was built for first occupancy in 2005 and was built with Low-Income

Housing Tax Credits.

       7. Morovis Elderly is a senior apartment complex located at Barrio Montellanos,




                                                  2
            Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 3 of 22




Morovis, PR. The property is a six-level building with 92 single-story units, all of which are

serviced by elevators. The property has an administrative center with a rental office, a

manager’s office, a community center/multipurpose room with kitchen, laundry facilities, a mail

center, a dumpster facility, and common bathrooms for residents and prospective renters. The

property was built for first occupancy in 2006 and was built with Low-Income Housing Tax

Credits and is part of the U.S. Department of Housing & Urban Development’s Section 8

Project-Based Housing Choice Voucher Program (“HUD Project-Based Voucher Program”).

       8. Isabela Elderly is a senior apartment complex located at Carretera PR 112 KM, 1.4

BO., Mora, Isabela, PR 00662. Isabela Elderly is a three level building with 24 single-story

units, all of which are serviced by elevators. It has a rental office, a manager’s office, a common

meeting/multipurpose room with kitchen, laundry facilities, a picnic/patio area, a garden area, a

dumpster facility, a mail center, and common bathrooms for residents and prospective renters.

The property was built for first occupancy in 2007 and was built with Low-Income Housing Tax

Credits.

       9. Patillas Elderly is a senior apartment complex located at Carretera PR 3 KM 122.3

Interior Barrio Mamey, Patillas, PR 00723. It is a five-level building with 120 single-story

units, all of which are serviced by elevators. It has a rental office, a manager’s office, a common

meeting/multipurpose room with kitchen, laundry facilities, a picnic/patio area, a dumpster

facility, a mail center, and common bathrooms for residents and prospective renters. The

property was built for first occupancy in 2008 and was built with Low-Income Housing Tax

Credits and is part of the HUD Project-Based Voucher Program.

       10. Florida Elderly is a senior apartment complex located at Calle Munoz Rivera #73,




                                                 3
            Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 4 of 22




BO., Pueblo, Florida, PR 00650. It is a seven-level building with 72 single-story units, all of

which are serviced by elevators. It has a rental office, a manager’s office, a common

meeting/multipurpose room with kitchen, laundry facilities, a picnic area, a dumpster facility, a

mail center, and common bathrooms for residents and prospective renters. Florida Elderly was

built for first occupancy in 2012 and was built with Low-Income Housing Tax Credits and is part

of the HUD Project-Based Voucher Program.

                                         DEFENDANTS

       11. Defendant Star Management Corp. (“Star Management”) is a construction,

development, and management company based in Guaynabo, PR. Star Management developed

each of the Subject Properties and has an ownership interest in each of the companies that owns

the Subject Properties. Star Management Corp. is a for-profit Puerto Rico domestic corporation

formed on January 31, 1994. Its business address is Urb. Alto Apollo Turnuesa #2116,

Guaynabo, PR 00969. Jorge L. Trigo is the president. Star Management began developing

properties using Low-Income Housing Tax Credits in 2003. Star Management was involved in

the design and construction of the Subject Properties.

       12. Defendant Monserrate Elderly Limited Partnership, S.E. was formed as a New York

domestic limited partnership on August 29, 2001. Its business address is PMB 140 – 53

Esmeralda Ave., Guaynabo, PR 00969. Star Management is the general partner of Monserrate

Elderly Limited Partnership, S.E. Star Management and Monserrate Elderly Limited

Partnership, S.E. were involved in the design and construction of Monserrate Elderly.

       13. Defendant Sunrise Elderly Limited Partnership, S.E. was formed as a New York

domestic limited partnership on March 25, 2001. Its business address is PMB 140, 53 Esmeralda

Avenue, Guaynabo, PR 00969. Star Management is a general partner of Sunrise Elderly




                                                4
            Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 5 of 22




Limited Partnership, S.E. Star Management and Sunrise Elderly Limited Partnership, S.E. were

involved in the design and construction of Sunrise Elderly.

       14. Defendant Morovis Housing Associates Limited Partnership, S.E. was formed as a

New York domestic limited partnership on August 30, 2001. Its business address is PMB 140 –

53 Esmeralda Avenue, Guaynabo, PR 00969. Star Management is the general partner of

Morovis Housing Associates Limited Partnership, S.E. Star Management and Morovis Housing

Associates Limited Partnership, S.E. were involved in the design and construction of Morovis

Elderly.

       15. Defendant Isabela Elderly Limited Partnership, S.E. was formed as a New York

domestic limited partnership on August 30, 2001. Its business address is PO Box 360927, San

Juan, PR 00936. Star Management is the general partner of Isabela Elderly Limited Partnership,

S.E. Star Management and Isabela Elderly Limited Partnership, S.E. were involved in the design

and construction of Isabela Elderly.

       16. Defendant Patillas Elderly Limited Partnership, S.E. was formed as a New York

domestic limited partnership on January 7, 2005. Its business address is PMB 140 – 53

Esmeralda Avenue, Guaynabo, PR 00969. Star Management is the general partner of Patillas

Elderly Limited Partnership, S.E. Star Management and Patillas Elderly Limited Partnership,

S.E. were involved in the design and construction of Patillas Elderly.

       17. Defendant Florida Elderly Limited Partnership, S.E. was formed as a New York

domestic limited partnership on June 23, 2009. Its business address is Urb. Alto Apollo – 1216

Turquesa Street, Guaynabo, PR 00969. Star Management is the general partner of Florida

Elderly Limited Partnership, S.E. Star Management and Florida Elderly Limited Partnership,

S.E. were involved in the design and construction of Florida Elderly.




                                                5
            Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 6 of 22




       18. This complaint refers collectively to the following defendants as “Defendants”:

Star Management Corp., Monserrate Elderly Limited Partnership, S.E., Sunrise Elderly Limited

Partnership, S.E., Morovis Housing Associates Limited Partnership, S.E., Isabela Elderly

Limited Partnership, S.E., Patillas Elderly Partnership S.E., and Florida Elderly Limited

Partnership, S.E.

                                  FACTUAL ALLEGATIONS

                                  Fair Housing Act Allegations

       19. The Subject Properties described above were designed and constructed for first

occupancy after March 13, 1991.

       20. The Subject Properties described above are “dwellings” and contain “dwellings”

within the meaning of 42 U.S.C. § 3602(b).

       21. All of the units in the Monserrate Elderly, Sunrise Elderly, Morovis Elderly, Isabela

Elderly, Patillas Elderly, and Florida Elderly properties described above are “covered

multifamily dwellings” within the meaning of 42 U.S.C. § 3604(f).

       22. The covered multifamily dwellings at the Subject Properties described above are

subject to the accessibility requirements of 42 U.S.C. § 3604(f).

       23. The United States obtained and reviewed property plans related to the Subject

Properties. The United States also inspected the exterior routes, public and common use areas,

and one of each unit type at each Subject Property. These plans and inspections show internal,

inaccessible features at covered units, including, but not limited to, switches mounted at non-

compliant heights, inaccessible routes through the units, and bathrooms and kitchens with

insufficient clear floor space. The inspections further show inaccessible features in the common




                                                 6
               Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 7 of 22




use areas, including but not limited to, excessive slopes, lack of accessible parking, barriers at

primary entrance doors, inaccessible mail boxes, and inaccessible bathrooms.

         24. The following is an illustrative, but not exhaustive, list of inaccessible features

created and caused by Defendants in designing and constructing the Subject Properties.

                                               Monserrate Elderly

         25. The inaccessible features at Monserrate Elderly include, but are not limited to:

              a. barriers at amenities provided onsite, such as the mail and dumpster facilities,

                   including lack of an accessible route from units to the onsite amenities, and

                   amenities mounted at heights too high for wheelchair users to reach from a

                   seated position;

              b. barriers in the approach walkways leading to building primary entry doors,

                   including running slopes 1 and cross slopes that are too steep to allow wheelchair

                   users to traverse safely. For example, there are running slopes that are greater

                   than 5% without handrails, cross slopes greater than 2%, curb ramps with slopes

                   greater than 8.33%, and unbeveled changes in level greater than 1/4 inch;

              c. barriers to accessible parking, including curb ramps that protrude into the

                   accessible aisles, and lack of accessible routes from parking to units;

              d. insufficient space in common use kitchens that prevent wheelchair users from

                   reaching and using appliances. For example, there is less than 30-inch by 48-




1
  A “running slope” is “the slope that is parallel to the direction of travel,” and a “cross slope” is a slope that is
perpendicular to the direction of travel. ICC/ANSI A117.1-2003. Running and cross slopes are measured in a ratio
of rise to run (or height to length). “For example, if a principal entrance is ten feet from a [designated accessible
parking spot], and the principal entrance is raised one foot higher than the [designated accessible parking spot], then
the slope is 1/10 X 100 = 10%.” HUD’s Fair Housing Act Design Manual, published by HUD in 1996, updated in
1998, 1.2.


                                                           7
     Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 8 of 22




        inch clear floor space at the range for a side approach and less than 28-inch clear

        knee space for a forward approach at the sink;

    e. light switches in common use areas and in units that are mounted higher than 54

        inches, which is too high for wheelchair users to reach from a seated position;

    f. routes into and through units that are too narrow, severely impacting the ability

        of wheelchair users to pass through. For example, passageways are less than 36

        inches wide;

    g. insufficient space in unit kitchens to allow wheelchair users to reach and use

        appliances. For example, there is less than 30-inch by 48-inch clear floor space

        centered on kitchen appliances; and

    h. insufficient space in bathrooms to allow wheelchairs users to enter the bathroom

        and close the door and to safely transfer to and from the toilet. For example,

        there is less than 30-inch by 48-inch clear floor space outside the in-swing of the

        door, and toilets have a centerline less than 18 inches from a sidewall.

                                 Sunrise Elderly

26. The inaccessible features at Sunrise Elderly include, but are not limited to:

    a. barriers at amenities provided onsite, such as the mail and dumpster facilities,

        including lack of an accessible route from units to the onsite amenities, and

        amenities mounted at heights too high for wheelchair users to reach from a

        seated position;

    b. barriers in the approach walkways leading to primary entry doors, including one

        or more steps and running slopes and cross slopes that are too steep to allow

        wheelchairs users to traverse safely. For example, there are running slopes that




                                         8
Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 9 of 22




   are greater than 5% without handrails, cross slopes greater than 2%, curb ramps

   with slopes greater than 8.33%, and unbeveled changes in level greater than 1/4

   inch;

c. barriers at accessible routes, including wall-mounted objects that protrude too far

   into the circulation space and could injure persons with visual impairments using

   the route. For example, wall-mounted objects protrude more than 4 inches and

   are mounted between 27 and 80 inches above the finished floor;

d. barriers at common use doors in the administrative areas, including twisting-style

   locking hardware rather than lever-style locking hardware, which makes it

   difficult to operate or open, and changes in level greater than 1/4 inch without a

   bevel, which severely impacts the ability of wheelchair users to traverse safely;

e. barriers to accessible parking, including a lack of an accessible route from

   parking to units;

f. insufficient space in common use kitchens to allow wheelchair users to reach and

   use appliances. For example, there is less than 30-inch by 48-inch clear floor

   space at the range for a side approach;

g. light switches in common areas that are mounted higher than 54 inches, which is

   too high for wheelchair users to reach from a seated position;

h. insufficient space in unit kitchens to allow wheelchair users to reach and use

   appliances. For example, there is less than 30-inch by 48-inch clear floor space

   centered on kitchen appliances; and




                                    9
    Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 10 of 22




    i. insufficient space in bathrooms to allow wheelchair users to safely transfer to

        and from the toilet. For example, toilets have a centerline less than 18 inches

        from a sidewall.

                                Morovis Elderly

27. The inaccessible features at Morovis Elderly include, but are not limited to:

    a. barriers at amenities provided onsite, such as the mail and dumpster facilities,

        including lack of an accessible route from units to the onsite amenities, and

        amenities mounted at heights too high for wheelchair users to reach from a

        seated position;

    b. barriers in the approach walkways leading to building primary entry doors,

        including running slopes and cross slopes that are too steep to allow wheelchair

        users to traverse safely. For example, there are running slopes that are greater

        than 5% without handrails, cross slopes greater than 2%, curb ramps with slopes

        greater than 8.33%, and unbeveled changes in level greater than 1/4 inch;

    c. barriers on the accessible route to units, including wall-mounted objects that

        protrude too far into the circulation space and could injure persons with visual

        impairments using the route. For example, wall-mounted objects protrude more

        than 4 inches and are mounted between 27 and 80 inches above the finished

        floor;

    d. barriers at common use doors in the administrative areas, including twisting-style

        locking hardware rather than lever-style locking hardware, which makes it

        difficult to operate or open, and changes in level greater than 1/4 inch without a

        bevel, which severely impacts the ability of wheelchair users to traverse safely;




                                        10
    Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 11 of 22




    e. barriers to accessible parking, including ramps with slopes greater than 8.33%

        and lack of an accessible route to units;

    f. insufficient space in common use kitchens to allow wheelchair users to reach and

        use appliances. For example, there is less than 30-inch by 48-inch clear floor

        space at the sink for a side approach;

    g. light switches in common areas and in units that are mounted higher than 54

        inches, which is too high for wheelchair users to reach from a seated position;

    h. insufficient space in kitchens to allow wheelchair users to reach and use

        appliances. For example, there is less than 30-inch by 48-inch clear floor space

        centered on kitchen appliances, and less than 28-inch knee height for a forward

        approach under kitchen sinks; and

   i. insufficient space in bathrooms to allow wheelchair users to safely transfer to and

       from the toilet. For example, toilets have a centerline less than 18 inches from a

       sidewall.

                                  Isabela Elderly

28. The inaccessible features at Isabela Elderly include, but are not limited to:

    a. barriers at amenities provided onsite, such as the picnic area and mail and

        dumpster facilities, including lack of an accessible route from units to the onsite

        amenities, and amenities mounted at heights too high for wheelchair users to

        reach from a seated position;

    b. barriers in the approach walkways leading to primary entry doors, including

        running slopes and cross slopes that are too steep to allow wheelchair users to

        traverse safely. For example, there are running slopes that are greater than 5%




                                         11
Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 12 of 22




    without handrails, cross slopes greater than 2%, curb ramps with slopes greater

    than 8.33%, and unbeveled changes in level greater than 1/4 inch;

c. barriers on the accessible route to units, including wall-mounted objects that

    protrude too far into the circulation space and could injure persons with visual

    impairments using the route. For example, wall-mounted objects protrude more

    than 4 inches and are mounted between 27 and 80 inches above the finished

    floor;

d. barriers at common use doors in the administrative areas, including twisting-style

    locking hardware rather than lever-style locking hardware, which makes it

    difficult to operate or open, and changes in level greater than 1/4 inch without a

    bevel, which severely impacts the ability of wheelchair users to traverse safely;

e. barriers to accessible parking, including ramps that protrude into the accessible

    aisle, and lack of accessible routes from parking to units;

f. light switches in common areas and in units that are mounted higher than 54

    inches, which is too high for wheelchair users to reach from a seated position;

g. insufficient space in kitchens to allow wheelchair users to reach and use

    appliances. For example, there is less than 30-inch by 48-inch clear floor space

    centered on kitchen appliances for a side approach or less than 28-inch knee

    height and less than 30-inch width for a forward approach; and

h. insufficient space in bathrooms to allow wheelchair users to safely transfer to and

   from the toilet. For example, toilets have a centerline less than 18 inches from a

   sidewall.




                                    12
    Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 13 of 22




                                  Patillas Elderly

29. The inaccessible features at Patillas Elderly include, but are not limited to:

    a. barriers at amenities provided onsite, such as the picnic area and mail and

        dumpster facilities, including lack of an accessible route from units to the onsite

        amenities, and amenities mounted at heights too high for wheelchair users to

        reach from a seated position;

    b. barriers in the approach walkways leading to primary entry doors, including

        running slopes and cross slopes that are too steep to allow wheelchair users to

        traverse safely. For example, there are running slopes that are greater than 5%

        without handrails, cross slopes greater than 2%, curb ramps with slopes greater

        than 8.33%, and unbeveled changes in level greater than 1/4 inch;

    c. barriers on the accessible route to units, including wall-mounted objects that

        protrude too far into the circulation space and could injure persons with visual

        impairments using the route. For example, wall-mounted objects protrude more

        than 4 inches and are mounted between 27 and 80 inches above the finished

        floor;

    d. common use doors in the administrative areas that are less than 32 inches wide

        and too narrow for wheelchair users, doors with twisting-style locking hardware

        rather than lever-style locking hardware, which makes it difficult to operate or

        open, and changes in level greater than 1/4 inch without a bevel, which severely

        impacts the ability of wheelchair users to traverse safely;

    e. barriers to accessible parking, including ramps that protrude into the accessible

        aisle, and lack of accessible routes from parking to units;




                                         13
    Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 14 of 22




    f. light switches in units that are mounted higher than 54 inches, which is too high

        for wheelchair users to reach from a seated position;

    g. routes into and through units that are too narrow, severely impacting the ability

        of wheelchair users to pass through. For example, passageways are less than 36

        inches wide;

    h. insufficient space in kitchens to allow wheelchair users to reach and use

        appliances. For example, there is less than 30-inch by 48-inch clear floor space

        centered on kitchen appliances for a side approach; and

   i. insufficient space in bathrooms to allow wheelchair users to safely transfer to and

       from the toilet. For example, toilets have a centerline less than 18 inches from a

       sidewall.

                                 Florida Elderly

30. The inaccessible features at Florida Elderly include, but are not limited to:

    a. barriers at amenities provided onsite, such as the mail and dumpster facilities,

        including lack of an accessible route from units to the onsite amenities, and

        amenities mounted at heights too high for wheelchair users to reach from a

        seated position;

    b. barriers in the approach walkways leading to primary entry doors, including

        running slopes and cross slopes that are too steep to allow wheelchairs users to

        traverse safely. For example, there are running slopes that are greater than 5%

        without handrails, cross slopes greater than 2%, and curb ramps with slopes

        greater than 8.33%;




                                         14
           Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 15 of 22




            c. barriers to accessible parking, including lack of accessible routes from parking to

               units;

            d. switches in common areas and in units that are mounted higher than 54 inches,

               which is too high for wheelchair users to reach from a seated position;

            e. routes into and through units that are too narrow and that include abrupt level

               changes, severely impacting the ability of wheelchair users to pass through. For

               example, passageways are narrower than 36 inches, and there are unbeveled

               changes in level greater than 1/4 inch;

            f. insufficient space in kitchens to allow wheelchair users to reach and use

               appliances and to turn around. For example, there is less than 28-inch clear knee

               height and 30-inch clear width for a forward approach under kitchen sinks, and

               kitchens have less than 40-inch maneuvering space between opposing counters

               or appliances; and

            j. insufficient space in bathrooms to allow wheelchair users to safely transfer to

               and from the toilet. For example, toilets have a centerline less than 18 inches

               from a sidewall.

                                       ADA Allegations

       31. The leasing offices and the bathrooms for use by potential renters at the Subject

Properties and their surrounding areas were designed and constructed for first occupancy after

January 26, 1993, and are places of public accommodation within the meaning of the ADA,

42 U.S.C. § 12181(7)(E) and 28 C.F.R. § 36.104. These areas, therefore, are required to meet

the accessibility requirements of the ADA Standards.

       32. The leasing offices and the bathrooms for use by potential renters at the Subject




                                               15
            Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 16 of 22




Properties and their surrounding areas were not designed and constructed so that they are readily

accessible to and usable by individuals with disabilities, as required by the ADA,

42 U.S.C. § 12183(a)(1). These offices, bathrooms, and surrounding areas fail to comply with

the ADA Standards.

       33. The inaccessible features at the leasing offices and the bathrooms for use by potential

renters at the Subject Properties include, but are not limited to:

            a. curb ramps leading to the rental offices that are too steep and that have abrupt

                level changes that severely impact the ability of wheelchair users to traverse

                safely. For example, there are unbeveled changes in level greater than 1/4 inch

                and running slopes greater than 8.33%;

            b. walkways to rental offices with running slopes and cross slopes that are too steep

                to allow wheelchair users to traverse safely. For example, there are running

                slopes that are greater than 5% without handrails, cross slopes greater than 2%,

                and unbeveled changes in level greater than 1/4 inch;

            c. accessible parking that lacks required accessibility features, including a lack of

                signage for accessible van parking; and

            d. bathrooms for use by potential renters with barriers that severely impact the

                ability of wheelchair users to transfer to and from the toilet, operate locking

                devices on doors, and reach light switches from a seated position. The

                bathrooms lack grab bars around the toilet or have them in noncompliant

                locations, toilets have centerlines that are not between 16 and 18 inches from a

                sidewall, twisting-locks on doors make it difficult to grasp and operate, and light

                switches are mounted higher than 54 inches above the finished floor.




                                                  16
             Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 17 of 22




                                 FAIR HOUSING ACT CLAIMS

         34. The United States re-alleges and incorporates by reference the allegations set forth

above.

         35. The conduct of Defendants described above violates 42 U.S.C. §§ 3604(f)(1),

(f)(2), and (f)(3)(C).

         36. Defendants violated 42 U.S.C. § 3604(f)(3)(C), and 24 C.F.R. § 100.205(c), by

failing to design and construct covered multifamily dwellings in such a manner that:

             a. the public use and common use portions of the dwellings are readily accessible

                 to and usable by persons with disabilities;

             b. all premises within such dwellings contain the following features of adaptive

                 design:

                  i.     an accessible route into and through the dwelling;

                 ii.     light switches, electrical outlets, thermostats, and other environmental

                         controls in accessible locations; and

                iii.     usable kitchens and bathrooms, such that an individual using a wheelchair

                         can maneuver about the space.

         37. Defendants, through the actions and conduct referred to in the preceding

paragraph, have:

             a. discriminated in the sale or rental of, or otherwise made unavailable or denied,

                 dwellings to buyers or renters because of disability, in violation of 42 U.S.C.

                 § 3604(f)(1) and 24 C.F.R. § 100.202(a);

             b. discriminated against persons in the terms, conditions, or privileges of the sale or

                 rental of a dwelling, or in the provision of services or facilities in connection




                                                  17
             Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 18 of 22




                 with a dwelling, because of disability, in violation of 42 U.S.C. § 3604(f)(2) and

                 24 C.F.R. § 100.202(b); and

             c. failed to design and construct dwellings in compliance with the accessibility and

                 adaptability features mandated by 42 U.S.C. § 3604(f)(3)(C) and 24 C.F.R.

                 § 100.205.

         38. The conduct of Defendants described above constitutes:

             a. a pattern or practice of resistance to the full enjoyment of rights granted by the

                 FHA, 42 U.S.C. §§ 3601-3619, within the meaning of 42 U.S.C. § 3614(a); and

             b. a denial to a group of persons of rights granted by the FHA, 42 U.S.C. §§ 3601-

                 3619, which denial raises an issue of general public importance, within the

                 meaning of 42 U.S.C. § 3614(a).

         39. Persons who may have been the victims of Defendants’ discriminatory housing

practices are aggrieved persons under 42 U.S.C. § 3602(i), and may have suffered injuries

because of the conduct described above.

         40. The conduct of Defendants described above was intentional, willful, and taken in

disregard of the rights of others.

                                          ADA CLAIMS

         41. The United States re-alleges and incorporates by reference the allegations set forth

above.

         42. Defendants violated Title III of the ADA by designing and constructing places of

public accommodation, including leasing offices for multifamily dwellings and bathrooms for

use by prospective renters, without ensuring that these places of public accommodation are




                                                 18
            Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 19 of 22




readily accessible to persons with disabilities to the maximum extent feasible, as required by 42

U.S.C. § 12183(a)(1).

       43. The conduct of Defendants described above constitutes:

            a. a pattern or practice of discrimination within the meaning of

                42 U.S.C. § 12188(b)(1)(B)(i) and 28 C.F.R. § 36.503(a); and

            b. unlawful discrimination that raises an issue of general public importance within

                the meaning of 42 U.S.C. § 12188(b)(1)(B)(ii) and 28 C.F.R. § 36.503(b).

       44. Persons who may have been victims of Defendants’ discriminatory conduct are

aggrieved as defined in 42 U.S.C. § 12188(b)(2)(B), and may have suffered injuries because of

the conduct described above.

       45. The conduct of Defendants described above was intentional, willful, and taken in

disregard of the rights of others.

                             OTHER MULTIFAMILY PROPERTIES

       46. Defendants’ pattern or practice of failing to design and construct dwellings,

public and common use areas, and associated places of public accommodation in compliance

with the FHA and the ADA, as alleged in this complaint, may extend to other multifamily

properties and, absent injunctive relief, to other multifamily properties that may be designed and

constructed in the future.

                                     PRAYER FOR RELIEF

WHEREFORE, the United States prays that the Court enter an order that:

            a. Declares that the conduct of Defendants, as alleged in this complaint, violates the

                Fair Housing Act;




                                                19
Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 20 of 22




b. Declares that the conduct of Defendants, as alleged in this complaint, violates the

   Americans with Disabilities Act;

c. Enjoins Defendants, their officers, employees, agents, successors, and all other

   persons in active concert or participation with any of them from:

       i. failing or refusing to bring the dwelling units and public and common use

          areas at covered multifamily properties in which each defendant was or is

          involved in the design and/or construction into full compliance with the

          FHA;

      ii. failing or refusing to conduct FHA compliance surveys to determine

          whether the retrofits ordered in paragraph (i) above or otherwise

          performed comply with the FHA;

     iii. designing or constructing any covered multifamily dwellings and public

          and common use areas in the future that do not comply with the FHA; and

     iv. failing or refusing to take such affirmative steps as may be necessary to

          restore, as nearly as practicable, the victims of Defendants’ unlawful

          practices to the position they would have been in but for the

          discriminatory conduct.

d. Enjoins Defendants, their officers, employees, agents, successors, and all other

   persons in active concert or participation with any of them from:

       i. failing or refusing to bring the public accommodations, including leasing

          offices, bathrooms for use by prospective renters, and other public use

          areas, at covered multifamily properties in which each defendant was or is




                                    20
Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 21 of 22




         involved in the design or construction, into full compliance with the ADA

         and the ADA Standards;

      ii. failing or refusing to conduct ADA compliance surveys to determine

         whether the retrofits ordered in paragraph (i) above or otherwise

         performed comply with ADA and the ADA Standards;

     iii. designing or constructing any public accommodations in the future that do

         not comply with the ADA and the ADA Standards; and

     iv. failing or refusing to take such affirmative steps as may be necessary to

         restore, as nearly as practicable, the victims of Defendants’ unlawful

         practices to the position they would have been in but for the

         discriminatory conduct.

e. Enjoins Defendants from engaging in conduct that impedes any retrofits required

   to bring the Subject Properties, including covered multifamily dwelling units and

   public and common use areas, into compliance with the FHA and the public

   accommodations areas into compliance with the ADA and the ADA Standards in

   a prompt and efficient manner while minimizing inconvenience to the residents

   and visitors at the properties; and

f. Awards monetary damages under 42 U.S.C. § 3614(d)(1)(B) and

   42 U.S.C. § 12188(b)(2)(B) to all persons harmed by Defendants’ discriminatory

   practices.




                                    21
            Case 3:20-cv-01112 Document 1 Filed 02/27/20 Page 22 of 22




The United States further prays for such additional relief as the interests of justice may require.

Dated: February 27, 2020

                                             Respectfully submitted,

                                             WILLIAM P. BARR
                                             Attorney General


                                             /s/ Eric S. Dreiband
 W. STEPHEN MULDROW                          ERIC S. DREIBAND
 United States Attorney                      Assistant Attorney General
 District of Puerto Rico                     Civil Rights Division


 /s/ Hector E. Ramirez                       /s/ Sameena S. Majeed
 HECTOR E. RAMIREZ                           SAMEENA SHINA MAJEED
 USDC-PR No. 214902                          Chief
 Assistant United States Attorney
 Torre Chardón, Suite 1201                   /s/ Noah D. Sacks
 350 Carlos Chardón Street                   ANDREA STEINACKER
 San Juan, PR 00918                          Special Litigation Counsel
 Phone: (787) 282-1845                       RYAN G. LEE
 E-mail: hector.e.ramirez@usdoj.gov          Wis. Bar No. 1041468
                                             NOAH SACKS
                                             CA. Bar. No. 246694
                                             Trial Attorneys
                                             Housing and Civil Enforcement Section
                                             Civil Rights Division
                                             U.S. Department of Justice
                                             150 M Street, N.E., 8th Floor
                                             Washington, DC 20530
                                             Phone: (202) 305-3109
                                             Fax: (202) 514-1116
                                             E-mail: ryan.lee@usdoj.gov
                                             E-mail: noah.sacks@usdoj.gov

                                             Attorneys for Plaintiff
                                             United States of America




                                                 22
Case 3:20-cv-01112 Document 1-1 Filed 02/27/20 Page 1 of 1
Case 3:20-cv-01112 Document 1-2 Filed 02/27/20 Page 1 of 1
